Citation Nr: 1310692	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  07-04 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial disability rating for a psychiatric disability in excess of 30 percent prior to March 1, 2006, and in excess of 50 percent since March 1, 2006.  

2.  Entitlement to an initial disability rating for a skin disability in excess of zero percent.  

3.  Entitlement to an initial disability rating for a deviated nasal septum in excess of 10 percent.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from March 1991 to December 1992.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2005 rating decision of the RO in Denver, Colorado.

In March 2010, the Board remanded the issue of entitlement to a TDIU as intertwined with other remanded issues.  Then, in August 2012, the Board again remanded this issue for readjudication in light of Board actions impacting the Veteran's service-connected disabilities.    

Also in August 2012, the Board granted service connection for an acquired psychiatric disorder and for a skin disorder.  The Board denied service connection for a heart disability.  The Board's decision as to those issues is final.  

In reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the December 2011 rating decision which implemented the Board's March 2010 decision to grant service connection for a deviated nasal septum, the RO assigned a 10 percent initial rating for the disability, effective November 20, 2003.  In correspondence received from the Veteran in April 2012, the Veteran disagreed with the 10 percent initial rating.  

In the August 2012 rating decision which implemented the Board's August 2012 decision to grant service connection for an acquired psychiatric disability and a skin disability, the RO assigned an initial rating of 30 percent for the psychiatric disability and assigned a zero percent initial disability rating for the skin disability, each effective November 20, 2003.  In correspondence received at the AMC in October 2012, the Veteran disagreed with the zero percent rating for his skin disability and disagreed with the 30 percent rating assigned for the psychiatric disability.  The Veteran also again disagreed with the 10 percent initial rating for the deviated nasal septum.  In a September 2012 rating decision, the RO increased the disability rating for the psychiatric disability to 50 percent, effective March 1, 2006 (the date of VA outpatient treatment record).  This action did not resolve the appeal as higher ratings are yet available and the Veteran is presumed to seek the maximum rating.  A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  

To date, a Statement of the Case has not been issued regarding the initial ratings for the Veteran's psychiatric disability, skin disability, and deviated nasal septum.  Where a Notice of Disagreement is filed, but a Statement of the Case has not been issued, the Board must remand the claim to the agency of original jurisdiction (AOJ) to direct that a Statement of the Case be issued.  See 38 C.F.R. §19.9(c)(2012); Manlincon v. West, 12 Vet. App. 238 (1999).

The separate issue of entitlement to a TDIU is inextricably intertwined with the claims for increased ratings and the proposed development will encompass that issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the appeal is REMANDED for the following action:

Issue a Statement of the Case pertaining to the issues of (1) entitlement to an increased initial disability rating for the service-connected psychiatric disability, in excess of 30 percent prior to March 1, 2006, and in excess of 50 percent since March 1, 2006, (2) entitlement to an initial disability rating for the service-connected skin disability in excess of zero percent, and (3) entitlement to an initial disability rating for deviated nasal septum in excess of 10 percent.  Provide the Veteran with appropriate notice of his appellate rights.  The Veteran is reminded that, to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed after receiving the Statement of the Case.  See 38 C.F.R. § 20.202 (2012).  If the Veteran does not perfect the appeal to any or all of these issues, the issue of TDIU entitlement must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These issues must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


